In a proceeding pursuant to CPLR article 75 for a permanent stay of arbitration, the petitioner appeals from an order of the Supreme Court, Kings County (Schneier, J.), dated February 21, 2002, which granted the motion of the Subway Surface Supervisors Association and Tony Gammone to dismiss the petition as time-barred.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the matter is remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
The respondents’ demand for arbitration failed to comply with the explicit provisions of CPLR 7503 (c) since it omitted the mandatory 20-day preclusion language. Therefore, it was error to grant their motion to dismiss the petition as time-barred (see CPLR 7503 [c]; Matter of Blamowski [Munson Transp.], 91 NY2d 190, 195; Matter of Allstate Ins. Co. v Kuper, 134 AD2d 256; Matter of Filippazzo v Garden State Brickface Co., 120 AD2d 663). The matter is remitted to the Supreme Court, Kings County, for a determination on the merits. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.